Citation Nr: 0123160	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  01-05 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a skin rash, to 
include as secondary to chemical exposure.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for haziness and 
forgetfulness with blurred vision.

6.  Entitlement to service connection for fatigue.

7.  Entitlement to service connection for a nerve condition 
with twitching.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1981, and from July 1981 to September 1986.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a September 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the veteran's claims of service 
connection for a back disorder, bilateral hearing loss, a 
skin rash secondary to chemical exposure, migraine headaches, 
haziness and forgetfulness with blurred vision, fatigue, and 
a nerve condition with twitching.  

In October 2000, the veteran requested a personal hearing 
before a hearing officer at the RO.  He canceled the hearing 
request in written correspondence with the RO in June 2001.  


FINDINGS OF FACT

1.  There is no competent, probative evidence of record which 
shows that the veteran's back disorder is related to any in-
service incident or injury.

2.  There is no medical evidence establishing that the 
veteran has hearing loss of either ear, as defined by 
applicable VA regulation.  
3.  There is no competent, probative evidence of record which 
shows that he currently has a skin rash that could be related 
to an in-service incident or injury.

4.  There is no competent, probative evidence of record which 
shows that he currently has migraine headaches that could be 
related to an in-service incident or injury.

5.  There is no competent, probative evidence of record which 
shows that he currently has haziness and forgetfulness, with 
blurred vision, that could be related to an in-service 
incident or injury.

6.  There is no competent, probative evidence of record which 
shows that the veteran's fatigue could be related to an in-
service incident.

7.  There is no competent, probative evidence of record which 
shows that he currently has a nerve condition with twitching 
that could be related to an in-service incident or injury.


CONCLUSIONS OF LAW

1.  A chronic back disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 
1991); 38 C.F.R. § 3.303 (2000).

2.  Claimed bilateral hearing loss was not incurred in active 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.385 (2000).

3.  A skin disorder was not incurred in active service.  38 
U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.303.

4.  A migraine headache disability was not incurred in active 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.303.  

5.  A disability characterized by haziness and forgetfulness, 
with blurred vision, was not incurred in active service.  38 
U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.303.

6.  A disability manifested by fatigue was not incurred in 
active service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 
5107; 38 C.F.R. § 3.303.

7.  A claimed nerve condition with twitching was not incurred 
in active service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 
5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The service medical records show that the veteran strained 
the left side of his neck in a motor vehicle accident in June 
1982.  Examination at that time revealed muscle spasm on the 
left side of his neck.  X-ray studies were negative, and the 
diagnosis was neck strain.  The service records do not 
indicate that the veteran's back was injured in the motor 
vehicle accident.  Several audiological examinations were 
performed during service, to include in November 1982 and 
March 1985.  The results of these evaluations included 
decibel levels of 35 at 500 Hertz and 20 at 2000 Hertz for 
the right ear; and 20 at 4000 and 6000 Hertz for the left 
ear.  None of the evaluations showed hearing loss as defined 
by the applicable VA regulation, 38 C.F.R. § 3.385, and a 
diagnosis of hearing loss was not recorded.  The remainder of 
the service medical records, including the August 1986 
medical examination report and report of medical history on 
his separation from service, are negative for any injury or 
chronic disease related to his back, skin, hearing, or 
vision.  The service records, including the separation 
examination report, are also negative for headaches, 
haziness, forgetfulness, blurred vision, fatigue, or a nerve 
condition.  



The audiological evaluation on the August 1986 separation 
examination reveals that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
0
10
LEFT
5
10
10
0
10

Essentially, the post-service medical records are negative 
for physician statements relating to any aspect of the 
veteran's active service, and are negative for showing any 
complaint or statement by the veteran, or any clinical 
finding by a medical care provider, to the effect that any of 
the claimed disabilities at issue in this case are related to 
his active service.  The records are also negative for 
clinical findings of current hearing loss or a nerve 
disorder.  

The post-service medical records include medical reports from 
Kaiser Permanente documenting private medical treatment the 
veteran received between October 1995 and December 1997.  The 
records reveal that the veteran sustained a crush injury to 
his right wrist in April 1990, many years after service, 
while working on a jet aircraft.  Medical documents of record 
establish that there was an explosion in the aircraft in 
which the veteran was working, and debris from the explosion 
inflicted a crush injury to his right hand.  The records also 
establish that the veteran sustained superficial burns during 
the explosion.  He ultimately developed carpal tunnel 
syndrome, and underwent a right carpal tunnel release in May 
1991.  Medical records generated since the surgery reflect 
diagnoses of carpal tunnel syndrome of the right wrist, 
status post carpal tunnel release, with chronic pain 
syndrome.  

A November 1996 emergency room report reveals that the 
veteran presented with complaints of vertigo.  He also 
complained of a headache that began on the day he presented 
to the emergency room.  A treating physician noted that the 
veteran began a crash diet approximately two weeks earlier, 
and since that time had felt lightheaded, had problems with 
perception, and felt "woozy" while walking.  The veteran 
also complained of nausea and vomiting daily, which began two 
days after he started the crash diet.  He denied any ear pain 
or hearing loss.  The treating physician assessed that the 
veteran was on a crash diet with inadequate caloric intake, 
and had mild dehydration secondary to nausea and vomiting.  
The emergency room course included intravenous hydration.  It 
was noted that the veteran responded well to treatment for 
vertigo and was "feeling much better."  

A February 1997 clinic report reveals that the veteran 
complained of difficulty sleeping and breathing (secondary to 
nasal congestion), flu symptoms, and headache.  The diagnosis 
was viral upper respiratory infection, and he was treated 
with over-the-counter medication.  An outpatient report dated 
in March 1997 reflects that the upper respiratory infection 
had resolved.  

The RO obtained medical reports from the Social Security 
Administration (SSA), pertaining to a claim by the veteran 
for disability benefits from that agency.  An SSA disability 
determination dated in May 1999 reflects that the veteran was 
considered disabled, and shows a primary diagnosis of 
obesity, with a secondary diagnosis of affective mood 
disorder.  The SSA disability determination reveals that the 
veteran became disabled (for purposes of entitlement to SSA 
benefits) in November 1998.  A May 1999 consultation report 
indicates that the veteran alleged he was unable to perform 
most activities of daily living due to mental and physical 
problems, including a right hand injury, a mental disorder, 
carpal tunnel syndrome, back pain, a prostate disorder, and 
migraine headaches.  On physical examination, the veteran was 
5 feet and 11 inches tall and weighed 322 pounds.  In regard 
to his complaints of back pain, the physician noted that the 
veteran's obesity made it impossible to do the usual range of 
motion testing.  The diagnoses at that time included 
exogenous obesity, back pain secondary to the obesity; and 
mild residual right carpal tunnel syndrome.  

Of record is an April 1999 psychiatric examination report 
reflecting an Axis I diagnosis of major depressive disorder, 
recurrent type, and possible dysthymia.  Axis III diagnosis 
was obesity, essential hypertension, and urinary tract 
problems, including incontinence and dysuria.  The veteran 
told the psychiatrist that he experienced fatigue and 
depression because symptoms of the urinary tract disorders 
often interrupted his sleep.  The psychiatrist noted that the 
veteran's medical records revealed that he had a significant 
period of depression after his hand accident in 1990, and had 
been treated for severe depression in 1990 and 1991.

The SSA records also include an April 1999 orthopedic 
examination report.  The veteran's chief complaints were 
right upper extremity pain, left knee pain, and back pain.  
The physician noted that the upper right extremity pain was 
related to the April 1990 crush injury.  The veteran reported 
that back pain manifested after he walked only 50 yards.  The 
physician noted that the veteran himself attributed the back 
pain to his weight.  The range of motion of the veteran's 
cervical spine was normal, and range of motion of his 
dorsolumbar region was normal considering habitus.  The 
physician reported that there were no right upper extremity 
scars from the burns the veteran sustained in April 1990.  
The diagnosis was exogenous obesity, back pain secondary to 
the obesity, mild residual right carpal tunnel syndrome, and 
left elbow decreased supination.   

In the notice of disagreement to the September 1999 RO 
decision, the veteran reported that he was exposed to 
chemicals throughout his active duty on an Air Force base.  
He stated that one of his responsibilities was assisting in 
the disposal of chemicals.  He also reported that his in-
service duties included lifting heavy aircraft engines.  

Legal Criteria and Analysis

The statute pertaining to VA's duty to assist a claimant in 
developing the evidence in support of a claim was recently 
revised.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has also revised the 
provisions of 38 C.F.R. § 3.159, in view of the new statutory 
changes.  See 66 Fed. Reg. 45,620-45,632 (August 29, 2001).  
Except for the amendment to 38 CFR 3.156(a) (not applicable 
here), the second sentence of 38 CFR 3.159(c), and 38 CFR 
3.159(c)(4)(iii), the provisions of this final rule apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  The amendment to 38 CFR 
3.156(a), the second sentence of 38 CFR 3.159(c), and 38 CFR 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.

In accordance with the revised statute, VA has a duty to 
notify a claimant of the evidence needed to substantiate his 
or her claim.  VA also has a duty to assist a claimant in 
obtaining such evidence, including obtaining private records, 
if a reasonable possibility exists that such assistance would 
aid in substantiating the claim.  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records and other 
records pertaining to service; records of relevant treatment 
at VA facilities, or provided at the expense of VA; and any 
other relevant records held by any Federal department or 
agency identified by the veteran.  If VA is unable to obtain 
records identified by the claimant, VA must provide notice of 
the identity of the records that were not obtained, explain 
the efforts to obtain the records, and describe any further 
action to be taken to obtain the records.  Also in the case 
of a claim for disability compensation, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2001).  

Historically, the Board notes that the RO did not have the 
benefit of the explicit provisions of the VCAA when it 
initially adjudicated the issues in this case in September 
1999.  Nevertheless, after reviewing the claims folder, the 
Board finds that, with regard to the claims of service 
connection for the disabilities at issue in this case, there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulations and VA's 
duties have been fulfilled in this case.  By virtue of the 
September 1999 RO decision, the veteran was given notice of 
the information and medical evidence necessary to 
substantiate his claims for service connection for a back 
disorder, bilateral hearing loss, a skin rash, migraine 
headaches, haziness and forgetfulness with blurred vision, 
fatigue, and a nerve condition with twitching.  

Significantly, the claims file shows that subsequent to 
enactment of the VCAA, the RO contacted the veteran by 
written correspondence in February 2001, and notified and 
informed him of the VCAA and it provisions.  The RO has 
obtained the veteran's service medical records, and all 
identified medical records from his private medical care 
providers.  There is no indication that there is any 
outstanding relevant evidence pertaining to his various 
disorders, to include VA and private medical records, that 
has not been obtained.  In sum, the facts relevant to the 
claims in this case have been properly developed and there is 
no further action which should be undertaken to comply with 
the provisions of the VCAA and its implementing regulations. 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
certain chronic diseases, to include sensorineural hearing 
loss and an organic disease of the nervous system, may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within an applicable period 
after separation from active duty. 38 U.S.C.A. §§ 1101, 1131, 
1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2000).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); and see 
Boyer v. West, 210 F.3d 1039 (Fed. Cir. 2000) (a veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability); Mercado-Martinez v. West, 11 Vet. App. 415 
(1998) (in order to establish service connection of a 
particular disability, a claimant must establish he or she 
has that disability and that a relationship exists between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service); Watson v. Brown, 4 Vet. App. 309 (1993) (a 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110; and see 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed 
that 38 U.S.C.A § 1131, as well as other relevant statutes, 
only permitted payment for disabilities existing on and after 
the date of application for such disorders.  The Federal 
Circuit Court of Appeals observed that the structure of these 
statutes "provided strong evidence of congressional intent 
to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.

Resolution of the issue in this case must be considered on 
the basis of the medical records and all pertinent medical 
and lay evidence.  Determinations relative to service 
connection are based on a review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. 
§ 3.303(a); see also Wilson v. Derwinski, 2 Vet. App. 16 
(1991).

As shown, in order to establish service connection there must 
be competent evidence in the form of a medical opinion 
establishing a nexus between the veteran's current medical 
disorders and an in-service injury or incident.  The 
veteran's statements regarding in-service occurrences of a 
back disorder, a skin rash secondary to chemical exposure, 
migraine headaches, haziness and forgetfulness with blurred 
vision, fatigue, and a nerve condition with twitching, in 
conjunction with current symptoms allegedly associated with 
the disorders, cannot by themselves establish the nexus 
between any current disorders and his military service.  That 
is, lay persons are not competent to offer medical opinions.  
See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Although the veteran is competent to say whether he had 
symptoms related to the various disorders at issue in this 
case during his active service, he is not competent to 
establish a causal link between any current disability and an 
in-service injury or incident, as this is an issue of medical 
determination which requires medical expertise in order to 
have probative value.  See Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  

Regarding the claimed disabilities of bilateral hearing loss, 
a skin rash, migraine headaches, haziness and forgetfulness 
with blurry vision, and a nerve condition, in order to 
establish service connection for his claimed disabilities, 
there must be competent evidence of a current (emphasis 
added) hearing, skin, headache, vision, or nerve disability 
in the form of a medical diagnosis.  There is no such 
evidence of record. 

As shown above, the post-service medical evidence amounts to 
private medical records dated from November 1995 to September 
1996, and SSA medical records dated in 1999 that relate to 
the veteran's claim for SSA disability benefits.  The 
entirety of the post-service medical records are devoid of 
clinical findings of a current skin rash, chronic headaches, 
haziness and forgetfulness with blurred vision, or a nerve 
condition.  In view of the lack of any medical evidence 
establishing the current existence of chronic pathology 
related to his vision, skin, nerves, the veteran has not met 
the necessary requirement to establish service connection, 
i.e., establishing a current disability by medical diagnosis.  
For the reasons stated above, and in the absence of competent 
medical evidence of current symptoms related to the veteran's 
skin, vision, headaches, or nerves, the veteran's claim of 
service connection for said disabilities must be denied.  See 
Hickson; Pond; Godfrey, all supra.

Regarding the claim of service connection for bilateral 
hearing loss, the Board finds that based on this evidence of 
record and applying 38 C.F.R. § 3.385, the veteran clearly 
did not experience a documented hearing loss disability for 
VA purposes during his active service.  However, the lack of 
evidence that the veteran had a hearing loss disability at 
separation from service is not fatal to his hearing loss 
claim.  VA law and regulations do not require in-service 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87 (1992).  The key issues are whether the veteran 
currently satisfies the criteria of 38 C.F.R. § 3.385, and 
whether there is medical evidence linking the current hearing 
loss disability to the veteran's period of active service.  

The facts of this case, however, establish that the veteran 
does not have a current hearing disability for VA purposes 
under 38 C.F.R. § 3.385.  The post-service medical records 
reflect neither a clinical finding, nor a complaint by the 
veteran, of hearing loss.  In fact, the veteran explicitly 
denied that he had any ear disorder when he was examined in 
November 1996.  As there is no evidence establishing that the 
veteran experiences current hearing loss, the preponderance 
of the evidence is against his claim for service connection 
for a bilateral hearing loss.  Service connection may only be 
granted for a current disability; when a claimed condition is 
not shown, there may be no service connection.  See, e.g., 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Regarding the claims of service connection for a back 
disability and fatigue, the relevant medical evidence or 
record shows that the veteran was treated for a minor neck 
strain during active service but the separation examination 
was normal, and the post-service medical evidence shows that 
his current back and fatigue disorders were first shown no 
earlier than four years after service.  While back pain and 
fatigue have been noted as recently as 1999, the evidence 
outlined above indicates clearly that his back pain is 
directly related to a diagnosis of obesity.  Physicians have 
consistently noted that his back pain is secondary to the 
veteran's obesity, and the veteran himself has admitted the 
same.  Likewise, although the medical evidence establishes 
that the veteran suffers from fatigue, his fatigue was shown 
by medical care providers to be directly related to the 
veteran's lack of sleep.  His lack of sleep, however, has 
been directly related to urinary tract disorders, and has not 
been associated in any manner with any incident of his 
military service.  In the absence of competent medical 
evidence of a nexus between the veteran's current back 
disorder and fatigue and any incident of service, the Board 
finds that service connection for a back disorder or fatigue 
is not warranted.

Further, because the service medical records show only minor 
localized trauma to the veteran's neck, and include a normal 
separation examination, and are otherwise negative for 
clinical findings of bilateral hearing loss, a skin rash, 
migraine headaches, haziness and forgetfulness with blurred 
vision, fatigue, and a nerve condition, and considering the 
number of years that have elapsed since service, the Board 
finds that a remand for another examination to address the 
contended causal relationship, where the examiner would 
review the same service medical records noted above that are 
devoid of any findings of the veteran's purported current 
disabilities, other than the minor neck trauma, and which 
includes a normal separation examination, is not indicated.  
In sum, given the medical evidence of record indicating the 
absence of bilateral hearing loss, a skin rash, chronic 
headaches, haziness and forgetfulness with blurred vision, or 
a nerve condition, the Board finds that no reasonable 
possibility exists that further medical inquiry would assist 
the veteran in establishing entitlement to the benefits in 
question.  Also, as noted above, the veteran has not 
identified any additional evidence that has not been obtained 
that is relevant to this appeal.  Hence, there is no further 
duty to assist the veteran with the development of his 
claims.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001). 


ORDER

Service connection for a chronic back disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a skin rash, to include as due to 
chemical exposure is denied.

Service connection for migraine headaches is denied.

Service connection for haziness and forgetfulness, with 
blurred vision, is denied.

Service connection for fatigue is denied.

Service connection for a nerve condition with twitching is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

